The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2015

                                       No. 04-15-00223-CR

                                           Carlos FAZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10674
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on June 8, 2015. Our
records indicate that three court reporters are responsible for filing a portion of the reporter’s
record, and Ms. Roxanne F. Pena filed her portion of the reporter’s record on May 21, 2015. On
June 16, 2015, this court notified that other two court reporters responsible for preparing a
portion of the reporter’s record, Ms. Lisa J. Ramos and Ms. Amy Guillen, that their portions of
the record were late.

        On June 17, 2015, Ms. Guillen filed a notification of late record stating her portion of the
reporter’s record has not been filed because appellant has failed to pay or make arrangements to
pay the reporter’s fee for preparing the record and that appellant is not entitled to appeal without
paying the fee. Our records indicate that appellant is represented by retained counsel.

       It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee for the portions of the reporter’s record that remain unfiled. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will consider those issues or points raised in
appellant’s brief that only require the portion of the reporter’s record previously filed for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court